Citation Nr: 1640736	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIII.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIV.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to April 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted service connection and assigned a noncompensable disability rating for residuals of a gunshot wound of the right hamstring, effective September 29, 1993.  

In December 1997, the Board remanded the issue for additional development. 

In a December 2002 decision, the Board granted a partial increase for the evaluation relating to the residuals of gunshot wound; to 30 percent.  The Veteran appealed from this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2003 Order, pursuant to a Joint Motion to Vacate and Remand, the Court vacated the Board's decision with respect to the increased rating for residuals of a gunshot wound.  The case was returned to the Board for compliance with the stipulations in the Joint Motion. 

In January 2004, the Board remanded the claim for additional notice and development.  In October 2005, the Board found that another remand was required to accomplish additional development and to ensure compliance with the directives contained in the earlier Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2008, the Board remanded the increased rating claim for additional development.  In a January 2010 rating decision, the RO granted a separate evaluation of 10 percent for gunshot wound residuals to the right thigh, Muscle Group XIV, effective as of September 29, 1993.  As such, the Veteran is now in receipt of two ratings for gunshot wound residuals of the right thigh effective since September 29, 1993: a 30 percent rating for Muscle Group XIII, and a 10 percent rating for Muscle Group XIV.  

In April 2012, the Board remanded the claim for, inter alia, a VA examination could be conducted.  The examination was to include range of motion testing of all involved joints, functional impairment due to pain on use or due to flare-ups, weakened movement, excess fatigability or incoordination, muscle damage, and muscle strength.  The Board also determined that a claim for entitlement to a TDIU had been raised, and remanded that claim.

In a November 2013 remand, the Board requested additional development as to the manifestations of the right thigh disability.  In May 2014, the Board remanded the claims with instructions to obtain another copy of all determinations and medical records relating to the Veteran's SSA disability benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's gun-shot wounds are evaluated under Diagnostic Codes 5313 (Muscle Group XIII) and 5314 (Muscle Group XIV).  These Diagnostic Codes reflect that the Muscle Groups' function includes various combination of flexion and extension of the hip and flexion and extension of the knee.  The proper evaluation of these Muscle Group injuries requires tests of strength and endurance compared with the sound, uninjured sides.  38 C.F.R. § 4.56 (2015).

The Board remanded the claim in April 2012 for an examination to determine the nature and severity of the orthopedic residuals of the gunshot wound to the thigh.  Range of motion testing conducted during the October 2012 VA examination provided in response to the Board's remand is inadequate.  The examination failed to include muscle strength and endurance testing compared with the sound, uninjured side.  38 C.F.R. § 4.56.  The examination also failed to include joint testing of the knees and hips for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any relevant outstanding private treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected gunshot wound to the right hamstring, Muscle Group XIII, and service-connected gunshot wound to the right hamstring, Muscle Group XIV. 

Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the gunshot wound to the right hamstring, Muscle Group XIII, and the gunshot wound to the right hamstring, Muscle Group XIV.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee and hip and the left knee and hip.  

The examiner must also test muscle strength and endurance compared with the sound, uninjured side.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.    

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




